Citation Nr: 0605472	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-37 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1983 to December 
1992.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    

This matter was remanded for further development in April 
2005.  


FINDING OF FACT

The veteran's psychiatric disorders are not related to active 
service.  


CONCLUSION OF LAW

The veteran's psychiatric disorders were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in September 2002, a Statement of the Case (SOC) issued in 
October 2003, a Supplemental Statement of the Case (SSOC) 
issued in November 2005, and a letter by the Appeals 
Management Center (AMC) dated in May 2005.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. § 
5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the AMC's 
May 2005 letter provided the veteran with information about 
the rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  VA obtained private, VA, and 
service medical records pertaining to this appeal, and the 
veteran was afforded a VA compensation examination.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection 

The veteran claims he is entitled to service connection for a 
psychiatric disorder.  For the reasons set forth below, the 
Board disagrees and finds the RO's denial of the veteran's 
claim the proper course of action.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  Generally, to establish direct service connection 
for a disability, a claimant must submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The evidence of record clearly establishes here that the 
veteran has current psychiatric disorders.  A July 2001 
Medical Examination and Capacity report from the State of 
Wisconsin Department of Workforce Development shows a 
diagnosis of "panic disorder vs social anxiety[.]"  VA 
treatment notes dated between 2001 and 2002 note Axis I 
diagnoses of panic disorder, anxiety, and agoraphobia.  A VA 
examination report dated in July 2002 indicates a diagnosis 
of agoraphobia.  A November 2002 letter from the veteran's 
treating nurse indicates a diagnosis of anxiety disorder with 
panic attacks.  An April 2003 VA compensation examination 
report indicates a diagnosis of panic disorder with 
agoraphobia.  And a private medical report dated in June 2003 
lists an impression of anxiety.  Based on this evidence, the 
Board finds the first element of Pond established here.  
Pond, 12 Vet. App. at 346.  

The preponderance of the evidence also indicates that the 
veteran experienced psychiatric problems during active 
service.  See 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102.  Service 
medical records evidence the veteran's regular complaints of 
nervousness, sleep disturbance, chest pain, heartburn, 
dizziness, syncope, and stress.  And a January 1990 record 
from a mental health clinic indicates a provisional diagnosis 
of anxiety, while a May 1990 report from a psychologist 
indicates that while the veteran had no major psychiatric 
disorders, his psychological symptoms were affecting his 
physical condition.  Based on this evidence, the Board finds 
the second element of Pond established here.  Pond, 12 Vet. 
App. at 346.  

However, the Board finds the third element of Pond 
unestablished in this matter.  The preponderance of the 
medical evidence indicates that the veteran's current 
psychiatric disorders are unrelated to the problems he 
experienced on active duty.  Pond, 12 Vet. App. at 346.  In 
this regard, the Board finds persuasive a medical opinion 
provided by a VA physician in April 2003.  This physician 
examined the veteran, reviewed the claims file, discussed the 
veteran's current disorders, discussed the veteran's 
inservice issues, and then concluded that it was unlikely 
that the veteran's current psychiatric disorders related to 
service.  Given its thoroughness and detail, the opinion is 
of probative value.  

In finding the third element of Pond unestablished here, the 
Board notes that it reviewed the November 2002 letter 
submitted by a VA nurse in support of the veteran.  The 
letter is one-half page long.  It is not clear whether the 
nurse reviewed the record or relied on the veteran's history.  
And it is not clear exactly to what causes the nurse is 
attributing the veteran's current psychiatric disorders.  

In assessing the third Pond element, the Board also 
considered four additional matters that preponderate against 
the notion that service relates to current psychiatric 
disorders.  First, an August 1992 Medical Board recommended 
the veteran for discharge due to disorders related to his 
intestinal and esophageal systems - in its subsequent report, 
there is no mention of psychiatric disorders.  Second, a 
February 1993 General Medical Examination, conducted pursuant 
to service connection claims the veteran filed soon after 
service, was negative for any psychiatric disorders.  Third, 
the earliest post-service medical evidence indicating a 
psychiatric disorder is dated in May 2000, over 7 years 
following service.  And fourth, the veteran did not claim 
service connection for a psychiatric disorder until June 
2001, over 8 years following service.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


